Finch, J.
The preceding was brought by the landlord to recover possession of the apartment on the ground that the same was to be used forthwith by himself and family, in accordance with the provisions of the statutes familiarly known as the Housing Laws (Laws of 1920, chap. 942). The landlord occupied a seven-room apartment in the same building, but as his family was about to be reduced in size by the marriage of his daughter and his wife was too old and infirm to alone care for the larger apartment, the landlord desired to obtain the five-room apartment occupied by the tenant.
The court declined to consider the question of the good faith of the landlord’s demand, holding that it was not the intention of the legislature to permit any choice of apartments to a landlord occupying an apartment in the same house.
In this the learned court was in error. The only condition imposed by the legislature to the right of possession of a landlord who desires the premises for Ms personal occupancy is that such demand is made in good faith. It is not to be presumed that the legislature intended to place any greater restrictions upon the usual rights incident to ownership than provided by the language used. If the landlord in good faith desired to occupy for himself and Ms family the apartment in question, the court below was without authority to impose as a condition that the landlord permit the tenant to occupy the larger apartment at the rent ■fixed.
It follows that the order should be reversed, and a new trial ordered, with thirty dollars costs to appellant to abide the event.
Bijtjr and Delehanty, JJ., concur.
Order reversed and new trial ordered,- with thirty dollars costs to appellant to abide event.